Citation Nr: 0103950	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the left knee, status post reconstruction.  

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1982 to December 
1989.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the veteran was afforded a VA 
examination in conjunction with his current claims in 
September 1999.  The September 1999 examiner expressed the 
opinion that the veteran had possibly developed a disability 
of the left hip and a disability of the left ankle secondary 
to his service connected left knee disability.  The VA has a 
duty to address all issues raised during the course of an 
appeal.  Martin v. Derwinski, 1 Vet. App. 411, 413 (1991).  
Therefore, the issues of entitlement to service connection 
for a left hip disability and a left ankle disability are 
referred to the RO for proper action and consideration. 


FINDINGS OF FACT

1.  The left knee has range of motion from 5 to 100 degrees 
before it is limited by pain; instability was not 
demonstrated on examination.  

2.  The right knee has range of motion from zero to 130 
degrees; instability was not demonstrated on examination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations currently assigned 
to his service connected knee disabilities are inadequate to 
reflect their current level of severity.  He states that both 
of his knees are productive of constant pain.  He says that 
his disability affects him both at work and at home.  The 
veteran indicates that he is unable to sit at his desk at the 
office for long periods of time, and that he is unable to 
play with his daughter.  He notes that his left knee is 
especially troublesome and will sometimes give way and cause 
him to fall.  He argues that that the evaluation for each 
knee should be increased due to this impairment.  

Initially, the Board is satisfied that all relevant facts 
have been properly developed to their full extent and that 
the VA has met its duty to assist.  White v. Derwinski, 1 
Vet. App. 519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 
(1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App.  55 (1994).

A review of the record indicates that entitlement to service 
connection for both knees for vocational rehabilitation 
purposes was established in a March 1990 rating decision.  A 
May 1990 rating decision established service connection for 
arthritis of the left knee, status post reconstruction, and 
assigned a 10 percent evaluation, effective from December 
1989.  Service connection for arthritis of the right knee was 
also established, and a zero percent evaluation was assigned 
effective from December 1989.  A September 1991 rating 
decision increased the evaluation for the left knee to 20 
percent, effective from April 1991.  A June 1993 rating 
decision increased the evaluation for the right knee to 10 
percent, also effective from April 1991.  Each of these 
evaluations currently remain in effect.  

The RO has evaluated each knee under the rating codes for 
traumatic arthritis and other impairment of the knee due to 
recurrent subluxation or lateral instability.  Arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  If the limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The rating codes concerned with the range of motion of the 
knee state that limitation of extension to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  Flexion that is limited to 15 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees merits a 20 percent evaluation.  Limitation of 
flexion to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 60 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.  This rating code does not 
contain provisions for a zero percent evaluation.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes VA treatment records 
dated August 1998 to December 1998.  These records show that 
the veteran received treatment for both knees during this 
period.  August 1998 records note that the veteran had 
undergone four surgical procedures for his left knee.  He had 
experienced bilateral knee pain for several years.  The 
provisional diagnosis was degenerative joint disease of both 
knees.  October 1998 records indicate that the veteran 
believed he needed to have both of his knees checked.  The 
impression was degenerative joint disease of both knees.  An 
October 1998 X-ray study of the knees revealed surgical 
changes for the left knee, and a normal right knee.  December 
1998 records state that the veteran's left knee was unstable, 
and that he required an anterior cruciate ligament brace.  

The veteran was afforded a VA examination of his knees in 
September 1999.  He had a history of three previous surgeries 
for his left knee.  The veteran reported constant pain in his 
left knee, and inconsistent pain in the right knee.  He wore 
a brace on his left knee.  The veteran had limited 
activities.  He could walk about a quarter of a block to one 
block, but very slowly using his brace.  The walking would 
make him limp and list to the left, and increase his pain.  
There would sometimes be swelling of the left knee, but there 
was no history of any aspirations being conducted.  On 
examination, the veteran walked with a limping and listing 
toward the left side.  He had a tendency of keeping the knee 
flexed while wearing the brace.  Leg strength was 5/5 
bilaterally, and muscular status was normal.  The right knee 
had a range of motion from zero to 130 degrees.  A mild 
infrapatellar tendinitis was noted.  Lachman's and McMurray's 
tests were normal.  For the left knee, the medial and lateral 
movements were stable, but caused a diffuse ache in the knee.  
The anterior and posterior drawer signs were negative.  The 
anterior cruciate ligament was believed to have been nicely 
repaired because there were no positive tests, but the 
veteran did complain of a diffuse type of pain.  The joint 
lines of the knees had no definite localized tenderness.  The 
patellofemoral test was somewhat positive.  The range of 
motion was from 5 to 100 degrees.  The examiner stated that 
it was possible to go from 100 to 120 degrees with active 
assistance, but this caused a dull ache and pain in the knee, 
and was done with resistance.  The patella tap sign was 
negative.  The Lachman's and McMurray's test within the 
limits of tolerance were negative.  The diagnoses included 
left knee, status post multiple surgeries with chronic knee 
pain.  The functional impairment was from moderate to 
moderately significant.  The diagnosis for the right knee was 
right knee infrapatellar tendinitis.  The functional 
impairment was mild to moderate.  

The veteran appeared at a hearing before a hearing officer at 
the RO in November 1999.  He testified that his knee 
disabilities were productive of constant pain and impairment 
throughout the day.  He said that he experienced pain when he 
first got up in the morning.  He added that keeping his knees 
bent in his automobile on the way to work would also cause 
pain.  The veteran said that he was unable to sit for long 
periods of time at his desk due to pain, but that he was also 
unable to stand for long periods of time.  He noted that his 
knees prevented him from playing with his daughter as much as 
he would like.  The veteran said that the pain would 
sometimes be severe enough to interfere with his sleep.  The 
veteran indicated that his left knee disability was more 
severe than the right knee disability, although on occasion 
the right knee would hurt more than the left.  See 
Transcript.  

Left Knee

The Board finds that entitlement to an evaluation in excess 
of 20 percent for a left knee disability is not merited.  The 
veteran's left knee symptomatology does not more nearly 
resemble that of the next highest evaluation under any of the 
appropriate rating codes.  Normal range of motion for the leg 
is zero degrees of extension, and 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (2000).  The September 1999 VA 
examination noted that the veteran had 5 degrees of extension 
and 100 degrees of flexion before limitation as a result of 
pain.  These measurements would not provide a basis for an 
increased evaluation under either the rating code for 
limitation of flexion of the leg, or limitation of extension 
of the leg.  38 C.F.R. § 4.71a, Codes 5260, 5261.  

Entitlement to an increased evaluation under the rating code 
for other impairment of the knee due to recurrent subluxation 
or lateral instability has been considered, but is not 
demonstrated by the evidence.  The December 1998 VA treatment 
records include a statement that the veteran's left knee is 
unstable.  This statement was not supported by any 
examination or testing at that time.  The remainder of the VA 
treatment records are negative for testing that demonstrates 
instability or subluxation.  The September 1999 VA 
examination conducted testing for stability, but the anterior 
and posterior drawer signs were negative.  The medial and 
lateral movements for this knee were specifically noted to be 
stable.  The examiner opined that the anterior cruciate 
ligament was nicely repaired because there were no positive 
tests.  Therefore, as there is no current evidence of 
instability or subluxation, there is no basis for an 
evaluation under this rating code.  38 C.F.R. § 4.71a, Code 
5257.  Similarly, without current evidence of instability or 
subluxation, there is no basis for separate evaluations as 
provided for by VAOPGCPREC 9-98.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59 concerning pain, 
fatigability, weakness, and incoordination.  However, these 
factors do not provide a basis for an increased evaluation.  
The examiner noted that pain was not demonstrated on range of 
motion testing until 100 degrees of flexion.  This would not 
warrant a compensable evaluation under the rating code for 
limitation of flexion.  The September 1999 VA examination 
found that the veteran's strength was 5/5.  No incoordination 
or fatigability was noted.  The veteran has testified as to 
the degree of pain in his left knee.  The September 1999 VA 
examination noted pain and limping with a list to the left.  
It was the examiner's opinion that the veteran's left knee 
disability is productive of moderate to moderately 
significant impairment.  However, when the objective findings 
of the examination and the resulting impairment are compared 
to the rating code, the Board finds that there is no basis 
for an evaluation in excess of 20 percent.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Codes 5260, 5261.  



Right Knee

The Board finds that entitlement to an evaluation in excess 
of 10 percent for a right knee disability is not merited.  
The veteran's right knee symptomatology does not more nearly 
resemble that of the next highest evaluation under any of the 
appropriate rating codes.  The September 1999 VA examination 
noted that the range of motion of the right leg was from zero 
to 130 degrees.  As noted above, normal range of motion for 
the leg is zero degrees of extension, and 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  Although this range of 
motion is not sufficient for a compensable evaluation under 
the rating codes for limitation of motion of the leg, a 10 
percent evaluation is assigned under the rating code for 
arthritis.  There is no basis for an evaluation in excess of 
10 percent under these rating codes without additional loss 
of range of motion.  38 C.F.R. § 4.71a, Code 5003, 5260, 
5261.  

The Board has also considered entitlement to an increased 
evaluation under the rating code for other impairment of the 
knee due to subluxation or lateral instability, but this is 
not merited.  The VA treatment records are negative for 
evidence of instability of the right knee.  The September 
1999 VA examination noted that the Lachman's and McMurray's 
tests were normal.  Therefore, without current evidence of 
instability of the right knee, there is no basis for either 
an evaluation in excess of 10 percent, or for a separate 
evaluation under VAOPGCPREC 9-98.  38 C.F.R. § 4.71a, Code 
5257.  

The Board has considered entitlement to an evaluation in 
excess 10 percent under the provisions of 38 C.F.R. §§ 4.40 
and 4.59 concerning pain, incoordination, fatigability, and 
weakness.  However, the September 1999 VA examination noted 
that the veteran's strength was 5/5.  No additional 
limitation of the range of motion due to pain was noted for 
this knee as it had been for the left knee.  The examination 
was also negative for incoordination and fatigability.  The 
examiner described the functional impairment of the right 
knee as mild to moderate.  The Board finds that this is 
adequately represented by the 10 percent evaluation currently 
in effect.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
arthritis of the left knee, status post reconstruction, is 
denied. 

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee is denied. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

